Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Status of the Claims
 Claims 1, 4-6, 8, 10-14, 17, 19, and 20 have been amended. Claims 2, 7, 9, and 15 have been canceled. Claims 1, 3-6, 8, 10-14, and 16-20 are pending.

Response to Arguments
Applicant’s arguments, see pg. 11, filed 10/29/2021, with respect to the 35 U.S.C. 101 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments, see pg. 24, filed 10/29/2021, with respect to the 35 U.S.C. 103 have been fully considered and are persuasive. The 35 U.S.C. 103 has been withdrawn. 


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 recite the limitations of wherein the receiver receives, from the management device: 2DOCKET No. SAMS11-53894 APPLICATION NO. 16/481,387 PATENTsecond identification information about a second vehicle attempting to exit the parking zone based on an image of an exterior of the second vehicle captured by a sensor of the management device, and second wireless identification information received from a mobile terminal located in the second vehicle, wherein the controller generates second encryption information using the second identification information about the second vehicle and the second wireless identification information, compares the second encryption information with the first encryption information, and determines a parking fee of the second vehicle, based on an interval between a first time of the first encryption information is generated and a second time of the second encryption information is generated, wherein the transmitter transmits, to the management device, a signal for controlling an exit blocker to cause the first vehicle to exit the parking zone, based on a result of the comparing the second encryption information with the first encryption information, after the determined parking fee is paid. There is insufficient support for these limitations in the specification. Nothing in the claims discloses receiving second identification information about a second vehicle, 
Dependent claims 3-6, 10-15, and 16-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, first paragraph due to their dependency on rejected clams 1 and 8. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 10-14, and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitations of wherein the receiver receives, from the management device: 2DOCKET No. SAMS11-53894 APPLICATION NO. 16/481,387 PATENTsecond identification information about a second vehicle attempting to exit the parking zone based on an image of an exterior of the second vehicle captured by a sensor of the management device, and second wireless identification information received from a mobile terminal located in the second vehicle, wherein the controller generates second encryption information using the second identification information about the second vehicle and the second wireless identification information, compares the second encryption information with the first encryption information, and determines a parking fee of the second vehicle, based on an interval between a first time of the first encryption information is generated and a second time of the second encryption information is generated, wherein the transmitter transmits, to the management device, a signal for controlling an exit blocker to cause the first vehicle to exit the parking zone, based on a result of the comparing the second encryption information with the first encryption information, after the determined parking fee is paid. It is unclear how a parking fee determination is for a second vehicle is determined by comparing encryption information from the second vehicle and another separate (first) vehicle. Further clarification is necessary.  For purposes of examination, Examiner is interpreting the limitation to be comparing the first and second encryption information of the same (second) vehicle in order to determine a parking fee for the second vehicle.
Claims 1 and 8 recites the limitation that the first exit vehicle is caused to exit the parking zone based on a result of comparing the second encryption information (of the second vehicle) with first encryption information of a first vehicle. It is unclear how the first vehicle is caused to exit based on comparing encryption information of a second (separate) vehicle and encryption information of the first vehicle. Further clarification is necessary.  For purposes of examination, Examiner is interpreting the limitation to be comparing the first and second encryption information of the same (second) vehicle in order to cause the first vehicle to exit the parking zone.
Claim 6 recites the limitation of generating second encryption information. It is unclear whether the second encryption information is the same as the second encryption information claimed in claim 1, or a separate/different second encryption information (making it now third encryption information). Further clarification us needed. For purposes of examination, Examiner interprets the second encryption information to be the same second encryption information in claim 1. 
Claim 13 has similar issues above in claim 1 and is also rejected for the same reason. 
Dependent claims 3-5, 10-12, 14, and 16-20 are also rejected under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claims 1 and 8.

Allowable Subject Matter
Claims 1, 3-6, 8, 10-14, and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art reference found is Nerayoff (2014/0207541) which discloses a parking management device and receives vehicle identification information and wireless identification information. Nerayoff also discloses assigning a parking area in the parking zone to the vehicle, and transmitting information about the parking area with a movement path to the assigned parking area. Nerayoff does not explicitly disclose the limitations of the controller comparing the second encryption information with the first encryption information [noting the encryption information is from identification information about the vehicle and wireless identification information], and determining a parking fee based on an interval between times the encryptions are generated; wherein the transmitter transmits, to the management device, a signal for controlling an exit blocker […], based on a result of the comparing the second encryption information with the first encryption information, after the determined parking fee is paid.  The amended limitations overcome the prior art. 
The closest non-patent literature reference found is “Car Park System: A Review of Smart Parking System and its Technology” which discloses a system in which patrons can secure comparing the second encryption information with the first encryption information [noting the encryption information is from identification information about the vehicle and wireless identification information], and determining a parking fee based on an interval between times the encryptions are generated; wherein the transmitter transmits, to the management device, a signal for controlling an exit blocker […], based on a result of the comparing the second encryption information with the first encryption information, after the determined parking fee is paid. The limitations overcome the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628